DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method for conversion of synthesis gas to hydrocarbons, classified in C07C1/22.
II. Claim 19, drawn to a composition, classified in B01J35/0006.
III. Claim 20, drawn to a system, classified in B01J8/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced by another and materially different composition, such as three separate catalysts as three separate compositions rather than three layers in a single composition.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as a process which only forms methanol from the synthesis gas without further steps.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different function, as the composition can be used to make hydrocarbons from synthesis gas and the system can be used merely to make methanol from synthesis gas.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Neal Vickery on 06 June 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: The instant specification recites “the second layer is positioned between the first layer and the second layer” in paragraphs [0009], [0011], [0109], and [0137]. The second layer cannot be positioned in series between itself. However, it is clear from the Fig. 1 that the second layer is positioned between the first and “third” layer. Thus, it appears that the recitation above is an inadvertent error and should recite “between the first layer and the third layer” In each instance
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  
With regard to claim 12, the claim recites “the second layer is positioned in series between the first layer and the second layer.” The second layer cannot be positioned in series between itself. However, it is clear from the Fig. 1 that the second layer is positioned between the first and “third” layer. Thus, it appears that the recitation above is an inadvertent error and should recite “between the first layer and the third layer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corradini et al. (US 2012/0022306).
With regard to claim 1, Corradini teaches a method for producing hydrocarbons comprising converting synthesis gas comprising hydrogen and carbon monoxide (paragraph [0018]) to methanol with a first catalyst (paragraph [0021]), converting the resulting methanol to DME with a second catalyst (paragraph [0025]), and converting the DME to hydrocarbons with a third catalyst (paragraph [0026]), where the resulting hydrocarbons comprise 5-12 carbon atoms (paragraph [0026]), which is within the range of 3 to 15 of instant claim 1. 
	With regard to claims 2 and 3, Corradini teaches that the first catalyst comprises copper, zinc oxide, and alumina (paragraph [0021]).
With regard to claim 4, Corradini teaches that the second catalyst comprises alumina (paragraph [0025]).
With regard to claim 5, Corradini teaches that the third catalyst comprises a zeolite (paragraph [0026]).
With regard to claim 10, Corradini teaches that the methanol synthesis, DME synthesis, and hydrocarbon fuel synthesis can be performed in a single reactor sequentially (paragraph [0028]). This is equivalent to the first catalyst in a first zone, second catalyst in a second zone, and third catalyst in a third zone all in a single reactor of instant claim 10. 
	With regard to claim 17, Corradini teaches that the synthesis gas also comprises carbon dioxide (paragraph [0018]).
Claims 1-5 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradin (US 2015/0247100).
With regard to claim 1, Bradin teaches a process for producing hydrocarbons comprising converting syngas to methanol (paragraph [0011]), converting methanol to DME (paragraph [0013]), and converting DME to fuels (paragraph [0014]) comprising C5-10 hydrocarbons (paragraph [0020]). This is within the range of 3 to 15 of instant claim 1. Bradin further teaches that each conversion step comprises a catalyst (paragraphs [0062], [0091], and [0096]) and that the synthesis gas comprises hydrogen and carbon monoxide (paragraph [0066]).
	With regard to claims 2 and 3, Bradin teaches that the methanol synthesis catalyst comprises copper, zinc oxide, and alumina (paragraph [0062]).
	With regard to claim 4, Bradin teaches that the DME synthesis catalyst comprises silica-alumina (paragraph [0091]).
With regard to claim 5, Bradin teaches that the hydrocarbon synthesis catalyst comprises a zeolite (paragraph [0096]).
With regard to claim 17, Bradin teaches that the synthesis gas further comprises carbon dioxide (paragraph [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corradini et al. (US 2012/0022306).
With regard to claim 8, Corradini teaches the presence of the first and second catalysts (paragraphs [0021] and [0025]). Corradini is silent with regard to the ratio of the first and second catalyst. However, when faced with a composition of two components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try using equal parts, which is a 1:1 ratio, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try a combination of equal parts without undue experimentation. This is within the range of 1:1 to 8:1 of instant claim 8.
With regard to claim 9, Corradini teaches the presence of the second and third catalysts (paragraphs [0025] and [0026]). Corradini is silent with regard to the ratio of the second and third catalyst. However, when faced with a composition of two components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try using equal parts, which is a 1:1 ratio, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try a combination of equal parts without undue experimentation. This is within the range of 0.1:1 to 5:2 of instant claim 9.
With regard to claim 11, Corradini teaches that the syngas conversion to methanol can take place in a packed bed (paragraph [0021], second column), and that the three reactions can all take place in a single reactor sequentially (paragraph [0028]). While Corradini does not explicitly teach that the single reactor is a packed bed when all three reactions are present, because Corradini teaches the single reactor comprising the catalysts and teaches that at least the syngas conversion can take place in a packed bed reactor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the single reactor comprising all three catalysts can also be a packed bed reactor, as claimed, absent any evidence to the contrary. 
With regard to claim 12, Corradini teaches that two or more of the methanol synthesis, DME synthesis, and hydrocarbon fuel synthesis can be performed in a single reactor sequentially (paragraph [0028]). While Corradini does not explicitly teach that the catalysts are present in sequential layers in the single reactor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the catalysts in separate layers in the single reactor, based on the teaching of Corradini that the reactions can be performed sequentially in a single reactor, and the knowledge of one of ordinary skill in the art that layers of catalysts are known to be used in reactors. One of ordinary skill in the art would have a reasonable expectation of success of having the catalysts be in sequential layers, due to the teachings of sequential reactions in the single reactor of Corradini, absent any evidence of unexpected results. 
With regard to claim 13, Corradini teaches that two or more of the methanol synthesis, DME synthesis, and hydrocarbon fuel synthesis can be performed in a single reactor simultaneously or sequentially, for example, where methanol and DME synthesis are in one reactor (paragraph [0028]). Corradini also teaches that the methanol and DME can optionally be formed concurrently (paragraph [0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mix the first and second (methanol and DME) catalysts together in a single layer and have the third catalyst in a separate layer in the single reactor, based on the teaching of Corradini that the reactions can be performed simultaneously and sequentially in a single reactor, and the knowledge of one of ordinary skill in the art that layers of catalysts are known to be used in reactors. One of ordinary skill in the art would have a reasonable expectation of success of combining the first and second catalysts in a first layer and placing the third catalyst in a separate layer, due to the teachings of simultaneous and sequential reactions in the single reactor of Corradini, absent any evidence of unexpected results. 
With regard to claim 14, Corradini teaches that two or more of the methanol synthesis, DME synthesis, and hydrocarbon fuel synthesis can be performed in a single reactor simultaneously (paragraph [0028]). While Corradini does not explicitly teach that the catalysts are mixed together in a single layer in the single reactor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mix the catalyst together in the single reactor in order to perform the reactions simultaneously, based on the teaching of Corradini that the reactions can be performed simultaneously in a single reactor. One of ordinary skill in the art would have a reasonable expectation of success of having the catalysts be mixed together for simultaneous reactions, due to the teachings of simultaneous reactions in the single reactor of Corradini, absent any evidence of unexpected results. 
With regard to claim 15, Corradini teaches that two or more of the methanol synthesis, DME synthesis, and hydrocarbon fuel synthesis can be performed in a single reactor simultaneously or sequentially (paragraph [0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the first catalyst in a separate layer and to mix the second and third catalysts together in a sequential layer in the single reactor, based on the teaching of Corradini that the reactions can be performed simultaneously and sequentially in a single reactor, and the knowledge of one of ordinary skill in the art that layers of catalysts are known to be used in reactors. One of ordinary skill in the art would have a reasonable expectation of success of combining the second and third catalysts in a first layer and placing the first catalyst in a separate layer, due to the teachings of simultaneous and sequential reactions in the single reactor of Corradini, absent any evidence of unexpected results. 
With regard to claim 16, Corradini teaches that each reaction can be performed in a separate reactor, and that two or more of the methanol synthesis, DME synthesis, and hydrocarbon fuel synthesis can be performed in a single reactor simultaneously, for example, where methanol and DME synthesis are in one reactor (paragraph [0028]). Corradini also teaches that the methanol and DME can optionally be formed concurrently (paragraph [0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mix the first and second (methanol and DME) catalysts together in a single reactor and have the third catalyst in a separate sequential reactor, based on the teaching of Corradini that the methanol and DME reactions can be performed simultaneously in a single reactor, and the teaching that the hydrocarbon synthesis can be in a separate reactor. One of ordinary skill in the art would have a reasonable expectation of success of combining the first and second catalysts in a first reactor and placing the third catalyst in a separate reactor, due to the teachings of separate and combined reactions of Corradini, absent any evidence of unexpected results. 
With regard to claim 18, Corradini teaches that the synthesis gas comprises 5 to 15 vol% (mol%) carbon dioxide (paragraph [0018]). This overlaps the range of greater than or equal to 10 mol% of instant claim 18. While Corradini does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bradin (US 2015/0247100).
With regard to claim 8, Bradin teaches the presence of the first and second catalysts (paragraphs [0062] and [0091]). Bradin is silent with regard to the ratio of the first and second catalyst. However, when faced with a composition of two components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try using equal parts, which is a 1:1 ratio, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try a combination of equal parts without undue experimentation. This is within the range of 1:1 to 8:1 of instant claim 8.
With regard to claim 9, Bradin teaches the presence of the second and third catalysts (paragraphs [0091] and [0096]). Bradin is silent with regard to the ratio of the second and third catalyst. However, when faced with a composition of two components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try using equal parts, which is a 1:1 ratio, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try a combination of equal parts without undue experimentation. This is within the range of 0.1:1 to 5:2 of instant claim 9.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Corradini et al. (US 2012/0022306) or Bradin (US 2015/0247100) as applied to claim 5 above, and further in view of Hensley et al. (US 2015/0353840).
With regard to claim 6, Corradini and Bradin each teach that the third catalyst is a zeolite catalyst, but that the catalyst can be other suitable catalysts (paragraph [0026]) and additional catalysts well known to those of skill in the art (paragraph [0101]), respectively. 
Corradini and Bradin each does not specifically teach a zeolite beta catalyst having a silica to alumina ratio of 20-300.
Hensley teaches a method for producing liquid fuels having C4+ hydrocarbons from dimethyl ether (paragraph [0008]), where the catalyst comprises a beta zeolite and copper (paragraph [0008]) and where the silicon to aluminum ratio is 100:1 to 5:1 (silica to alumina ratio of 10 to 200 (paragraph [0005]). This overlaps the range of 20 to 300 of instant claim 6. While Hensley does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hensley further teaches that the beta zeolite catalyst may result in less catalyst required, improving process economics (paragraph [0101]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the beta zeolite catalyst comprising copper of Hensley as the zeolite catalyst for the conversion of DME of Corradini and Bradin, because Corradini, Bradin, and Hensley each teach conversion of DME to liquid hydrocarbons over a zeolite catalyst, Corradini and Bradin teach that known zeolite catalysts may be used, and Hensley teaches that a zeolite beta catalyst having a silica/alumina ratio of 10 to 200 may provide the benefit of requiring less catalyst for the reaction, improving process economics (paragraphs [0008], [0101]).
	With regard to claim 7, Hensley teaches that the amount of copper is 0.1 to 10 wt% (paragraph [0006]), which overlaps the range of 1 to 20 wt% of instant claim 7. While Hensley does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Corradini et al. (US 2012/0022306) as applied to claim 11 above, and further in view of Dakka et al. (US 2020/0231525).
With regard to claim 12, Corradini teaches the method above, where all three catalysts can be contained in single reactor, where the steps can be sequential (paragraph [0028]) and where the reactor can be a packed bed (paragraph [0021], second column).
Corradini does not explicitly teach that the three catalysts can be present in sequential layers.
Dakka teaches a process for conversion of synthesis gas to C2+ products in a single reactor with multiple catalysts (paragraphs [0002], [0007]) where the conversion includes converting synthesis gas to methanol and methanol to DME and other products (paragraph [0022]) in the presence of sequential layers of different catalysts (paragraph [0027]). Dakka teaches that a layered catalyst configuration in a fixed bed reactor can reduce or minimize deactivation and facilitate regeneration of the catalysts (paragraphs [0017]-[0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a packed bed reactor comprising sequential layers of  the first, second and third catalysts in the method of Corradini as taught by Dakka, because Corradini and Dakka each teach conversion of synthesis gas to C2+ products in a single reactor with multiple catalysts in packed beds, Corradini teaches the three catalyst can be used sequentially, and Dakka teaches that the layered configuration of catalysts in a packed bed provides the benefits of reducing or minimizing deactivation and facilitating regeneration (paragraphs [0017]-[0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772